Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 1-3 of Applicant’s Arguments/Remarks, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1-20 variously under 35 U.S.C. 102(a)(1) as being anticipated by Duden et al, or under 35 U.S.C. 103 as being obvious over Duden et al, taken alone, or in view of Fujiwara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1-5 and 9-19 over 35 U.S.C. 103 as being obvious over Duden et al patent 9,678,091 in view of Mandrachia et al PGPUBS Document US 2008/0143828; and of claims 6-8 and 20 as being obvious over Duden et al patent 9,678,091 in view of Mandrachia et al PGPUBS Document US 2008/0143828 further in view of Fujiwara patent 5,657,405. 
It is argued that Duden fails to disclose or suggest the second pressure transducer that does not rely on tubing to measure pressure at least partially located inside the air plenum. However, it is submitted that Duden does suggest that various types of pressure sensors may be employed to measure pressure within the aerator diffusion system including that of pressure or other characteristics in or of air inlet conduit, air plenum and diffuser, see column 7, lines 2-5 “there are many alternative sensor configurations that may also be used to measure characteristics of submerged piping or the gases transported therein, and column 8, lines 52-65 concerning wireless sensor embodiments such as RFID technology. 
Duden further discloses providing of automated, sensor-based wastewater treatment system control and optimization by combining the pressure sensors with an array of other sensors including wireless sensors to evaluate air velocity, temperature and oxygen content (column 9, lines 1-25 and 35-48). 
Objectives of Duden are to introduce and distribute fine bubbles throughout the wastewater treatment vessel in such ways as to optimize surface bubble and water flow patterns, at an optimized rate of air transport, with optimized dissolved oxygen content, and maintenance of steady levels of biochemical oxygen demand concentration and oxygen concentration (column 2, lines 5-31) with automated sensor-based control and optimization of the wastewater treatment regarding such parameters (column 9, lines 1-25).
It is further submitted that Mandrachia et al teach for devices employing spargers for aerating vessels by introducing bubbles into liquid [0003, 0004, 0009, 0010, 0056 and 0057], to employ probe-carried sensors employing optical non-contact type sensor equipment to measure pressure, oxygen content, temperature and other fluid characteristics at any location in the vessel being aerated, including at access ports at varied vessel locations such as at the walls of the vessel [0051-0055]. 
In particular, Mandrachia teaches in [0054], that individual probes can employ pressure sensors combined with an array of other types of sensors for detecting process conditions including temperature, oxygen and chemical analysis; and the teaching in [0056] that the sensor probes can be mounted in or extend through access ports, or in direct contact with the process fluid, suggests that the sensor probes can be located at or within fluid conduits, such as at air introduction points, including air plenums. 
Mandrachia teaches that employment of such types of sensors advantageously enables detailed constituent analysis of an aeration process including determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
Thus in summary, it would have been obvious to one of ordinary skill in the wastewater treatment art to have substituted a vision or optical probe carrying one or more temperature, oxygen content and chemical analysis sensors, in addition to a pressure sensor, and of thus of a type not relying on tubing to measure pressure for the pressure sensor relying on tubing employed inside the air plenum of Duden, as taught by Mandrachia, in order to determine how well the gas is mixing with the water enabling more precise process control of the aeration treatment process, by enhanced determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duden et al patent 9,678,091 in view of Mandrachia et al PGPUBS Document US 2008/0143828 .
Regarding claim 1, Duden teaches an aeration diffuser system (see Fig. 13-14; col. 10, lines 13- 39), comprising: an air inlet conduit (an air inlet conduit 1305 and air inlet pipe 140) defining an orifice (orifice 150); an air plenum coupled to the air inlet conduit at the orifice, such that the air plenum and the air inlet conduit are in fluid communication (the space outside of air inlet pipe 140 which extends to a diffuser membrane 110 and the diffuser body 120) (see Fig. 14); a diffuser secured to a top of the air plenum (the diffuser membrane 110); and a plurality of pressure transducers comprising: a first pressure transducer at least partially located inside the air inlet conduit (sensors 1325, which can be for pressure measurement, and where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 13; col. 9, line 54; col. 5, lines 6-11; col. 7, line 20; col. 9, lines 21-24), and a second pressure transducer at least partially located inside the air plenum (sensor 1400, where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 14).
Duden fails to disclose or suggest the second pressure transducer being a transducer that does not rely on tubing to measure pressure at least partially located inside the air plenum. Duden does suggest that various types of pressure sensors may be employed to measure pressure within the aerator diffusion system including that of pressure or other characteristics in or of air inlet conduit, air plenum and diffuser, see column 7, lines 2-5 “there are many alternative sensor configurations that may also be used to measure characteristics of submerged piping or the gases transported therein, and column 8, lines 52-65 concerning wireless sensor embodiments such as RFID technology. 
Duden further discloses providing of automated, sensor-based wastewater treatment system control and optimization by combining the pressure sensors with an array of other sensors including wireless sensors to evaluate air velocity, temperature and oxygen content (column 9, lines 1-25 and 35-48). 
Objectives of Duden are to introduce and distribute fine bubbles throughout the wastewater treatment vessel in such ways as to optimize surface bubble and water flow patterns, at an optimized rate of air transport, with optimized dissolved oxygen content, and maintenance of steady levels of biochemical oxygen demand concentration and oxygen concentration (column 2, lines 5-31) with automated sensor-based control and optimization of the wastewater treatment regarding such parameters (column 9, lines 1-25).
Mandrachia et al teach for devices employing spargers for aerating vessels by introducing bubbles into liquid [0003, 0004, 0009, 0010, 0056 and 0057], to employ probe-carried sensors employing optical non-contact type sensor equipment to measure pressure, oxygen content, temperature and other fluid characteristics at any location in the vessel being aerated, including at access ports at varied vessel locations such as at the walls of the vessel [0051-0055]. 
In particular, Mandrachia teaches in [0054], that individual probes can employ pressure sensors combined with an array of other types of sensors for detecting process conditions including temperature, oxygen and chemical analysis; and the teaching in [0056] that the sensor probes can be mounted in or extend through access ports, or in direct contact with the process fluid, suggests that the sensor probes can be located at or within fluid conduits, such as at air introduction points, including air plenums. 
Mandrachia teaches that employment of such types of sensors advantageously enables detailed constituent analysis of an aeration process including determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
Thus in summary, it would have been obvious to one of ordinary skill in the wastewater treatment art to have substituted a vision or optical probe carrying one or more temperature, oxygen content and chemical analysis sensors, in addition to a pressure sensor, and of thus of a type not relying on tubing to measure pressure for the pressure sensor relying on tubing employed inside the air plenum of Duden, as taught by Mandrachia, in order to determine how well the gas is mixing with the water enabling more precise process control of the aeration treatment process, by enhanced determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
Regarding claim 2, Duden teaches the aeration diffuser system of claim 1, wherein the first pressure transducer and the second pressure transducer are in electrical communication with a controller comprising a processor programmed or configured to determine a first headloss through the orifice based on pressure readings from the first pressure transducer and the second pressure transducer (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor; ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pay from that distribution pipe pressure; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30, 40-41 and 49-51; claim 2).
Regarding claim 3, Duden teaches the aeration diffuser system of claim 2.
Duden does not explicitly teach the system further comprising a third pressure transducer located external to the air inlet conduit, the air plenum, and the diffuser.
However, Duden teaches a third pressure determination (subtracting from Pai the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane requires determining the latter pressure) (see col. 10, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden system to comprise a third pressure transducer, such as sensors 1325, 1400 of Duden, located external to the air inlet conduit, the air plenum, and the diffuser, to thus determine the pressure at the same submergence in the wastewater tank as the diffuser membrane to produce bubbles from a bubble with substantially zero head loss in order to determine DWP (see Duden, col. 10, lines 44-49), because Duden teaches that a sensor may be used for measuring pressure (sensors 1325, 1400) and thus the combination achieves predictable results to determine DWP for Duden.
Regarding claim 4, Duden teaches the aeration diffuser system of claim 3, wherein the third pressure transducer is in electrical communication with the controller (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30) to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (DWP is determined by subtracting from Pair the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 10, lines 44-49; claim 2).
Regarding claim 5, Duden teaches the aeration diffuser system of claim 4, wherein the processor is programmed or configured to initiate a maintenance operation based on the first headloss and/or the second headloss (the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor, and to make the value available to a user; the limitations “initiate a maintenance operation” is broadly interpreted to include any processor function which may start maintenance operations, such as the value prompting a replacement of the diffuser membrane) (see Duden, claim 2; col. 10, lines 5-6).
Regarding claim 9, Duden teaches a wastewater treatment system (see Fig. 13-14; col. 9, lines 48-59; col. 10, lines 13-39) comprising: a basin (a tank 1310); and an aeration diffuser system positioned in the basin, comprising: an air inlet conduit (an air inlet conduit 1305 and air inlet pipe 140) defining an orifice (orifice 150), an air plenum coupled to the air inlet conduit at the orifice, such that the air plenum and the air inlet conduit are in fluid communication (the space outside of air inlet pipe 140 which extends to a diffuser membrane 110 and the diffuser body 120) (see Fig. 14), a diffuser secured to a top of the air plenum (the diffuser membrane 110), and a plurality of pressure transducers comprising: a first pressure transducer at least partially located inside the air inlet conduit (sensors 1325, which can be for pressure measurement, and where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 13; col. 9, line 54; col. 5, lines 6-11; col. 7, line 20; col. 9, lines 21-24), and a second pressure transducer at least partially located inside the air plenum (sensor 1400, where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 14).
Duden fails to disclose or suggest the second pressure transducer being a transducer that does not rely on tubing to measure pressure at least partially located inside the air plenum. Duden does suggest that various types of pressure sensors may be employed to measure pressure within the aerator diffusion system including that of pressure or other characteristics in or of air inlet conduit, air plenum and diffuser, see column 7, lines 2-5 “there are many alternative sensor configurations that may also be used to measure characteristics of submerged piping or the gases transported therein, and column 8, lines 52-65 concerning wireless sensor embodiments such as RFID technology. 
Duden further discloses providing of automated, sensor-based wastewater treatment system control and optimization by combining the pressure sensors with an array of other sensors including wireless sensors to evaluate air velocity, temperature and oxygen content (column 9, lines 1-25 and 35-48). 
Objectives of Duden are to introduce and distribute fine bubbles throughout the wastewater treatment vessel in such ways as to optimize surface bubble and water flow patterns, at an optimized rate of air transport, with optimized dissolved oxygen content, and maintenance of steady levels of biochemical oxygen demand concentration and oxygen concentration (column 2, lines 5-31) with automated sensor-based control and optimization of the wastewater treatment regarding such parameters (column 9, lines 1-25).
Mandrachia et al teach for devices employing spargers for aerating vessels by introducing bubbles into liquid [0003, 0004, 0009, 0010, 0056 and 0057], to employ probe-carried sensors employing optical non-contact type sensor equipment to measure pressure, oxygen content, temperature and other fluid characteristics at any location in the vessel being aerated, including at access ports at varied vessel locations such as at the walls of the vessel [0051-0055]. 
In particular, Mandrachia teaches in [0054], that individual probes can employ pressure sensors combined with an array of other types of sensors for detecting process conditions including temperature, oxygen and chemical analysis; and the teaching in [0056] that the sensor probes can be mounted in or extend through access ports, or in direct contact with the process fluid, suggests that the sensor probes can be located at or within fluid conduits, such as at air introduction points, including air plenums. 
Mandrachia teaches that employment of such types of sensors advantageously enables detailed constituent analysis of an aeration process including determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
Thus in summary, it would have been obvious to one of ordinary skill in the wastewater treatment art to have substituted a vision or optical probe carrying one or more temperature, oxygen content and chemical analysis sensors, in addition to a pressure sensor, and of thus of a type not relying on tubing to measure pressure for the pressure sensor relying on tubing employed inside the air plenum of Duden, as taught by Mandrachia, in order to determine how well the gas is mixing with the water enabling more precise process control of the aeration treatment process, by enhanced determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
 Regarding claim 10, Duden teaches the wastewater treatment system of claim 9, further comprising a controller in electrical communication with the first pressure transducer and the second pressure transducer, the controller comprising a processor programmed or configured to determine a first headloss through the orifice based on pressure readings from the first pressure transducer and the second pressure transducer (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor; ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pa from that distribution pipe pressure; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30, 40-41 and 49-51; claim 2).
Regarding claim 11, Duden teaches the wastewater treatment system of claim 10. Duden does not explicitly teach the aeration diffuser system further comprising a third pressure transducer located external to the air inlet conduit, the air plenum, and the diffuser, and wherein the second pressure transducer and the third pressure transducer are in electrical communication with the controller, and the processor is programmed or configured to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer.
However, Duden teaches a third pressure determination used by the processor to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (subtracting from Pa the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane requires determining the latter pressure) (see col. 10, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden system to comprise a third pressure transducer, such as sensors 1325, 1400 of Duden, located external to the air inlet conduit, the air plenum, and the diffuser, to thus determine the pressure at the same submergence in the wastewater tank as the diffuser membrane to produce bubbles from a bubble with substantially zero head loss in order to determine DWP (see Duden, col. 10, lines 44-49), because Duden teaches that a sensor may be used for measuring pressure (sensors 1325, 1400) and thus the combination achieves predictable results to determine DWP for Duden.
Thus, in using a pressure transducer configured as taught by Duden to determine the third pressure, the third pressure transducer is in electrical communication with the controller (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30) to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (DWP is determined by subtracting from Pair the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 10, lines 44-49; claim 2).
Regarding claim 12, Duden teaches the wastewater treatment system of claim 11, wherein the processor is programmed or configured to initiate a maintenance operation based on the first headloss and/or the second headloss (the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor, and to make the value available to a user; the limitations “initiate a maintenance operation” is broadly interpreted to include any processor function which may start maintenance operations, such as the value prompting a replacement of the diffuser membrane) (see Duden, claim 2; col. 10, lines 5-6).
Regarding claim 13, Duden teaches the wastewater treatment system of claim 10, wherein the first pressure transducer and the second pressure transducer are not in fluid communication with the controller (see Duden, Fig. 13-14).
 Regarding claim 14, Duden teaches the wastewater treatment system of claim 9, wherein the basin is filled with wastewater (see Duden, Fig. 13 depicting a tank 1310 filled with wastewater 1315).
 Regarding claim 15, Duden teaches a method of monitoring a wastewater treatment system (see Fig. 6 and 13-14; col. 10, lines 13-39), comprising: arranging an aeration diffuser system in a basin (a tank 1310) (see Fig. 13), the aeration diffuser system comprising: an air inlet conduit (an air inlet conduit 1305 and air inlet pipe 140) defining an orifice (orifice 150), an air plenum coupled to the air inlet conduit at the orifice, such that the air plenum and the air inlet conduit are in fluid communication (the space outside of air inlet pipe 140 which extends to a diffuser membrane 110 and the diffuser body 120) (see Fig. 14), a diffuser secured to a top of the air plenum (the diffuser membrane 110), and a plurality of pressure transducers comprising: a first pressure transducer at least partially located inside the air inlet conduit (sensors 1325, which can be for pressure measurement, and where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 13; col. 9, line 54; col. 5, lines 6- 11; col. 7, line 20; col. 9, lines 21-24), and a second pressure transducer at least partially located inside the air plenum (sensor 1400, where a pressure transducer is broadly interpreted in light of the Specification and Fig. 2A and 4 to include components for connection, such as fittings) (see Fig. 14); 
passing air through the air inlet conduit, at least a portion of the air entering the orifice and exiting the diffuser (pressure measurements are taken while the diffuser 100 is actively producing bubbles, and thus air is inherently being passed through the air inlet conduit) (see col. 10, lines 40-43); and determining a first head loss through the orifice based on pressure readings from the first pressure transducer and the second pressure transducer (ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pa from that distribution pipe pressure) (see Duden, col. 10, lines 40-41 and 49-51).
Regarding claim 16, Duden teaches the method of claim 15, wherein the first pressure transducer and the second pressure transducer are in electrical communication with a controller comprising a processor programmed or configured to determine the first headloss through the orifice (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor; ODP may be determined by measuring the pressure in the distribution pipe feeding the diffuser 100 and subtracting Pair from that distribution pipe pressure; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30, 40-41 and 49-51; claim 2).
Duden fails to disclose or suggest the second pressure transducer being a transducer that does not rely on tubing to measure pressure at least partially located inside the air plenum. Duden does suggest that various types of pressure sensors may be employed to measure pressure within the aerator diffusion system including that of pressure or other characteristics in or of air inlet conduit, air plenum and diffuser, see column 7, lines 2-5 “there are many alternative sensor configurations that may also be used to measure characteristics of submerged piping or the gases transported therein, and column 8, lines 52-65 concerning wireless sensor embodiments such as RFID technology. 
Duden further discloses providing of automated, sensor-based wastewater treatment system control and optimization by combining the pressure sensors with an array of other sensors including wireless sensors to evaluate air velocity, temperature and oxygen content (column 9, lines 1-25 and 35-48). 
Objectives of Duden are to introduce and distribute fine bubbles throughout the wastewater treatment vessel in such ways as to optimize surface bubble and water flow patterns, at an optimized rate of air transport, with optimized dissolved oxygen content, and maintenance of steady levels of biochemical oxygen demand concentration and oxygen concentration (column 2, lines 5-31) with automated sensor-based control and optimization of the wastewater treatment regarding such parameters (column 9, lines 1-25).
Mandrachia et al teach for devices employing spargers for aerating vessels by introducing bubbles into liquid [0003, 0004, 0009, 0010, 0056 and 0057], to employ probe-carried sensors employing optical non-contact type sensor equipment to measure pressure, oxygen content, temperature and other fluid characteristics at any location in the vessel being aerated, including at access ports at varied vessel locations such as at the walls of the vessel [0051-0055]. 
In particular, Mandrachia teaches in [0054], that individual probes can employ pressure sensors combined with an array of other types of sensors for detecting process conditions including temperature, oxygen and chemical analysis; and the teaching in [0056] that the sensor probes can be mounted in or extend through access ports, or in direct contact with the process fluid, suggests that the sensor probes can be located at or within fluid conduits, such as at air introduction points, including air plenums. 
Mandrachia teaches that employment of such types of sensors advantageously enables detailed constituent analysis of an aeration process including determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
Thus in summary, it would have been obvious to one of ordinary skill in the wastewater treatment art to have substituted a vision or optical probe carrying one or more temperature, oxygen content and chemical analysis sensors, in addition to a pressure sensor, and of thus of a type not relying on tubing to measure pressure for the pressure sensor relying on tubing employed inside the air plenum of Duden, as taught by Mandrachia, in order to determine how well the gas is mixing with the water enabling more precise process control of the aeration treatment process, by enhanced determination of bubble size, and mean diameter, surface area, volume, flow rate and interfacial liquid contact area of the aeration bubbles.
Regarding claim 17, Duden teaches the method of claim 16.
Duden does not explicitly teach the aeration diffuser system further comprising a third pressure transducer located external to the air inlet conduit, the air plenum, and the diffuser, and wherein the second pressure transducer and the third pressure transducer are in electrical communication with the controller, and the processor is programmed or configured to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer.
However, Duden teaches a third pressure determination used by the processor to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (subtracting from Pay the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane requires determining the latter pressure) (see col. 10, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden system to comprise a third pressure transducer, such as sensors 1325, 1400 of Duden, located external to the air inlet conduit, the air plenum, and the diffuser, to thus determine the pressure at the same submergence in the wastewater tank as the diffuser membrane to produce bubbles from a bubble with substantially zero head loss in order to determine DWP (see Duden, col. 10, lines 44-49), because Duden teaches that a sensor may be used for measuring pressure (sensors 1325, 1400) and thus the combination achieves predictable results to determine DWP for Duden.
Thus, in using a pressure transducer configured as taught by Duden to determine the third pressure, the third pressure transducer is in electrical communication with the controller (data from sensors 1325 is sent to an interface box 1330 (see Fig. 13), which is similar to the treatment system interface 210 of Fig. 6; sensor 1400 may communicate the pressure data to a data processor) (see Duden, col. 9, lines 56-59; col. 10, lines 29-30) to determine a second headloss through the diffuser based on pressure readings from the second pressure transducer and the third pressure transducer (DWP is determined by subtracting from Pair the pressure needed to produce bubbles from a bubbler (i.e. a device with substantially zero head loss) located at the same submergence in the wastewater tank as the diffuser membrane; the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor) (see Duden, col. 10, lines 44-49; claim 2).
Regarding claim 18, Duden teaches the method of claim 17, wherein the method further comprises determining when to initiate a maintenance operation on the aeration diffuser system with the processor based on the first headloss and the second headloss (the data processor is operative to determine a value indicative of fouling of the flexible diffuser membrane at least in part based on data transmitted from the sensor, and to make the value available to a user; the limitations “initiate a maintenance operation” is broadly interpreted to include any processor function which may start maintenance operations such as the value prompting a replacement of the diffuser membrane, such as the value prompting a replacement of the diffuser membrane) (see Duden, claim 2; col. 10, lines 5-6).
Regarding claim 19, Duden teaches the method of claim 15, further comprising submerging the first pressure transducer and the second pressure transducer in wastewater (the gas conducting device is submerged, and the sensor connected to gas conducting device is submerged (see Duden, Abstract); Fig. 13 of Duden depicts the diffusers as being submerged).
Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duden et al patent 9,678,091 in view of Mandrachia et al PGPUBS Document US 2008/0143828, as applied to claims 1-5 and 9-19  above, and further in view of Fujiwara patent 5,657,405.
Regarding claim 6, Duden teaches the aeration diffuser system of claim 1, wherein the first pressure transducer and/or the second pressure transducer comprise a pressure sensing element (a probe 1410 and pressure measuring sensor circuitry within a sensor housing 1405; sensors 1325 are of the type in Fig. 11, a sensor 1100 comprises a housing 1105 and a probe 1110) (see Duden, col. 10, lines 24-26; col. 9, lines 54-56; col. 7, lines 61-65; Fig. 11 and 14).
Duden does not explicitly teach the pressure sensing elements being ceramic.
Fujiwara teaches a pressure transducer comprising a ceramic pressure sensing element (the material of the pressure sensor detection tip (diaphragm 12) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden pressure sensing elements to be ceramic as taught by Fujiwara because such a pressure sensing element material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.
Regarding claim 7, Duden teaches the aeration diffuser system of claim 1, wherein the first pressure transducer and/or the second pressure transducer comprise an outer casing (a sensor housing 1405; sensors 1325 are of the type in Fig. 11, a sensor 1100 comprises a housing 1105) (see Duden, col. 10, lines 24-26; col. 9, lines 54-56; col. 7, lines 61-65; Fig. 11 and 14).
Duden does not explicitly teach the pressure transducer outer casing being made of a nickel- based steel alloy.
Fujiwara teaches a pressure transducer comprising a casing made of a nickel-based steel alloy (the material of the pressure sensor detection tip (body 25) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer casings of the Duden pressure transducers to be made of a nickel-based steel alloy as taught by Fujiwara because such a pressure transducer material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.
Regarding claim 8, Duden teaches the aeration diffuser system of claim 1.
Duden does not explicitly teach wherein the first pressure transducer and/or the second pressure transducer comprises a material chemically resistant to at least one of hydrochloric acid and formic acid.
Fujiwara teaches a pressure transducer comprising a material chemically resistant to at least one of hydrochloric acid and formic acid (the material of the pressure sensor detection tip (diaphragm 12 and body 25) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden pressure transducers to be made of the chemically resistant materials of Fujiwara because such a pressure transducer material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.
Regarding claim 20, Duden teaches the method of claim 15.
Duden does not explicitly teach wherein the first pressure transducer and/or the second pressure transducer comprises a material chemically resistant to at least one of hydrochloric acid and formic acid.
Fujiwara teaches a pressure transducer comprising a material chemically resistant to at least one of hydrochloric acid and formic acid (the material of the pressure sensor detection tip (diaphragm 12 and body 25) can be any of (a) stainless steel, hastelloy; (b) glass/ceramic material) (see col. 8, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Duden pressure transducers to be made of the chemically resistant materials of Fujiwara because such a pressure transducer material is known in the art and thus the modified pressure transducer achieves predictable results for pressure sensing.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
5/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778